                                                                                      Case 5:18-cv-01633-BLF Document 38 Filed 08/28/19 Page 1 of 3



                                                                               1 JAY R. WEILL (State Bar No. 75434)
                                                                                 E-Mail:       jweill@sideman.com
                                                                               2 STEVEN M. KATZ (State Bar No. 164617)
                                                                                 E-Mail:       skatz@sideman.com
                                                                               3 TRAVIS W. THOMPSON (State Bar No. 309106)
                                                                                 E-Mail:       tthompson@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               5 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               6 Facsimile:    (415) 392-0827

                                                                               7 Attorneys for FRANCIS BURGA;
                                                                                 FRANCIS BURGA AS THE
                                                                               8 ADMINISTRATOR OF THE
                                                                                 ESTATE OF MARGELUS BURGA
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10                                UNITED STATES DISTRICT COURT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                               NORTHERN DISTRICT OF CALIFORNIA

                                                                              12                                       SAN JOSE DIVISION

                                                                              13 UNITED STATES OF AMERICA,                          Case No. 18-CV-01633 BLF (SVK)
LAW OFFICES




                                                                              14                 Petitioner,                        STIPULATION AND [PROPOSED]
                                                                                                                                    ORDER CONTINUING DATE OF JOINT
                                                                              15          v.
                                                                                                                                    SUBMISSION REGARDING
                                                                              16 FRANCIS BURGA; FRANCIS BURGA AS                    APPOINTMENT OF SPECIAL MASTER
                                                                                 THE ADMINISTRATOR OF THE ESTATE
                                                                              17 OF MARGELUS BURGA; and RUSSELL                     Judge: Honorable Susan van Keulen
                                                                                 MANSKY,
                                                                              18
                                                                                           Respondents.
                                                                              19

                                                                              20

                                                                              21          In the Court’s Order Regarding the United States’ Motion Challenging Respondents’
                                                                              22 Assertions of Privilege dated August 16, 2019 (DN 37), the parties were required to meet and

                                                                              23 confer to reach agreement on certain issues and to make a joint submission to the Court no later

                                                                              24 than September 13, 2019. The parties have conferred but need more time to prepare a joint

                                                                              25 submission. Respondents Francis Burga and the Estate of Margelus Burga are in the process of

                                                                              26 identifying and gathering the documents that the Court ordered produced, which will be produced

                                                                              27 to the Government. The above Respondents are reviewing the remaining claimed privileged

                                                                              28 documents to attempt, if possible, to narrow the number of documents that need to be reviewed by
                                                                                 6729-1\4124110                                    1                 Case No. 18-CV-01633 BLF (SVK)
                                                                                                     STIPULATION AND [PROPOSED] ORDER CONTINUING DATE OF
                                                                                                  JOINT SUBMISSION REGARDING APPOINTMENT OF SPECIAL MASTER
                                                                                        Case 5:18-cv-01633-BLF Document 38 Filed 08/28/19 Page 2 of 3



                                                                               1 a special master. In addition, the parties are exploring the choice of a special master and anticipate

                                                                               2 that they will agree on the identification of a special master.

                                                                               3            Accordingly, for these reasons, the parties request that the joint submission date be

                                                                               4 continued to October 11, 2019.

                                                                               5                                               Respectfully submitted,
                                                                                   DATED: August 28, 2019
                                                                               6                                               SIDEMAN & BANCROFT LLP
                                                                               7
                                                                                                                               By:          /s/ Jay R. Weill
                                                                               8                                                     Jay R. Weill
                                                                                                                                     Attorneys for FRANCIS BURGA; FRANCIS
                                                                               9                                                     BURGA AS THE ADMINISTRATOR OF THE
                                                                                                                                     ESTATE OF MARGELUS BURGA
              SIDEMAN & BANCROFT LLP




                                                                              10
                                                                                   DATED: August 28, 2019                      WOOD ROBBINS LLP
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12                                               By:          /s/ Denise Mejlszenkier
                                                                                                                                     Denise Mejlszenkier
                                                                              13                                                     Attorneys for Respondent RUSSELL MANSKY
LAW OFFICES




                                                                              14
                                                                                   DATED: August 28, 2019                      RICHARD E. ZUCKERMAN
                                                                              15                                               Principal Deputy Assistant Attorney General

                                                                              16                                               By:          /s/ Amy Matchison
                                                                                                                                     Amy Matchison
                                                                              17                                                     Trial Attorney, Tax Division
                                                                              18                                                     United States Department of Justice

                                                                              19

                                                                              20            Pursuant to stipulation, IT IS SO ORDERED.

                                                                              21 DATED:

                                                                              22

                                                                              23
                                                                                                                                   The Honorable Susan van Keulen
                                                                              24                                                   United States Magistrate Judge
                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                   6729-1\4124110                               2                Case No. 18-CV-01633 BLF (SVK)
                                                                                                       STIPULATION AND [PROPOSED] ORDER CONTINUING DATE OF
                                                                                                    JOINT SUBMISSION REGARDING APPOINTMENT OF SPECIAL MASTER
                                                                                        Case 5:18-cv-01633-BLF Document 38 Filed 08/28/19 Page 3 of 3



                                                                               1                                             ATTESTATION

                                                                               2            Pursuant to Civil Local Rule 5.1., I hereby attest that all counsel represented by conformed

                                                                               3 signatures above have concurred in the filing of this Stipulation.

                                                                               4 DATED: August 28, 2019                    SIDEMAN & BANCROFT LLP

                                                                               5                                           By:         /s/ Jay R. Weill
                                                                               6

                                                                               7

                                                                               8

                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                   6729-1\4124110                               3                Case No. 18-CV-01633 BLF (SVK)
                                                                                                       STIPULATION AND [PROPOSED] ORDER CONTINUING DATE OF
                                                                                                    JOINT SUBMISSION REGARDING APPOINTMENT OF SPECIAL MASTER
